DETAILED ACTION
1.          Claims 1-28 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 6/04/2021, the Office acknowledges the current status of the claims: claims 1, 9, 17, 19, 21, 25, and 27 have been amended, and no new matter appears to be added.

Allowable Subject Matter
3.          Claims 1-28 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of scrambling CSI-RSs in first and second DRS subframes of the multi-subframe DRS in accordance with a CSI-RS scrambling rule that determines that the second DRS subframe is to be scrambled with a first scrambling if the first DRS subframe is included among the first block of subframes and that the second DRS is to be scrambled with a second scrambling that is different than the first scrambling if the first DRS subframe is included among the second block of subframes, as recited in independent claim 1.
            With respect to claim 23, in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2016/0073366 A1 to Ng et al. at [0110-0111], [0129-0132], [0137]; and
US PGPub 2019/0089485 A1 to Yun at [0015].

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 6, 2021